Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 65first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Regarding the arguments on page 2 of the provided remarks, labeled page 6, it is argued that Bedard does not disclose a socket as Bedard appears to be disclosing a prosthetic liner. Examiner disagrees. While Examiner does agree with the assertion that a prosthetic socket and a prosthetic liner are two different devices, the disclosure of Bedard seeking to remedy a problem with a prosthetic socket in [0022], with an additional disclosure of a prosthetic socket in [0158]-[0159] and part 502 in figure 5 would mean that Bedard does recite a socket that is composed of a sheetstock 200. 
Going into the next argument on the third page of the presented remarks (labeled page 7). It is pointed out that, as per [0157], the preferred sheetstock (defined as part 200) is used within the socket 502. From here, as per the figure cited on page 3 of the applicant's arguments (labeled page 7), the sheetstock is comprised of parts 201-205. From here, as per [0149]-[0150], it is disclosed that parts 202, 203, and 204 can be comprised of hemp, wherein resin specifically is presented in [0149].  It is also noted that part 203 is an optional layer, to which the abstract states that the resin of [0149] may be optionally reinforced, meaning that part 203, while not explicitly called a resin, is also not required in the device presented in Bedard. As such, the internal layers of the sheetstock would be taken to comprise of a hemp based resin compound, as opposed to just the cap layers that are asserted in the presented arguments. The component layers of the socket structure (as argued on pages 3-4 of the applicant's remarks, labeled page 7-8) are taken to be made of a hemp based resin, meaning that Bedard would broadly teach a socket consisting essentially of a resin composition reinforced by a material consisting essentially of hemp. Lastly, with respect to the argument on page 5 of the applicant's remarks (labeled page 9) with respect to Bedard being open to the use of any and all kinds of materials, it is noted that, while Bedard does disclose a plurality of materials that can be used, the disclosure to hemp would still read upon independent claim 1 despite hemp not being the solely disclosed material for the socket part 502.
With respect to the arguments presented on page 4 of the presented amendments (labeled page 9), it is noted that Bedard teaches a meshed series of shorter fibers while figure 4 of the pending application does teach an orderly structure of longer straps of the claimed fibers. While Examiner does note that there is a difference in the structure of the devices of Bedard and the pending invention within the figures, this specific structural detail is not taken to be explicitly required within the presented independent claims. Only a material is present in claims like independent claim 1, and, while claim 3 (taught by Hurley (US Patent No.: 9,468,542)) does provide further details that show parts of figure 4, claim 3 does not explicitly require the orderly structure presented here. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedard (US Pub No.: 2015/0148724).
Regarding claim 13, Bedard discloses a socket of a prosthetic device (being part 502 in figure 5, disclosed as a socket in [0159], wherein the socket consists essentially of a resin composition (being the resin layer disclosed in the abstract) reinforced by a material consisting essentially of a plant based fiber selected from the group consisting of at least one of hemp, flax, wood pulp, bamboo, and cotton (hemp is disclosed in [0089] as being part of a thermoplastic composite used in manufacturing a device. Said thermoplastic is used to make a prosthesis in the abstract, with the thermoplastic composite disclosed to have a resin in the abstract and [0082]), wherein the socket is configured to accept a limb residuum (being the pylon 508 in [0158] and figure 8. A mechanical connection between 508 and 502 is also disclosed in [0158]).
Regarding claim 17, Bedard discloses the limitation of claim 13; except for the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material
However, Bedard does disclose the use of hemp, which is seen as an environmentally friendly and renewable material (par. [0089]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material, since these are result effective variables that contribute to the overall mechanical properties and sustainability of the socket.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying Bedard as suggested would allow for majority of the socket materials to be environment friendly and renewable.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Butler (US PGPub No.: 2013/0103166).
Regarding claim 1, Bedard discloses a prosthetic device (disclosed in the abstract) comprising: a socket configured to accept a limb residuum (part 502 in figure 5, disclosed as a socket in [0157]), consisting essentially of a resin composition (being the resin layer disclosed in the abstract) reinforced by a material consisting essentially of at least one of a plant based fiber selected from the group consisting of at least one of hemp, flax, wood pulp, bamboo, and cotton (hemp is disclosed in [0089] as being part of a thermoplastic composite used in manufacturing a device. Said thermoplastic is used to make a prosthesis in the abstract, with the thermoplastic composite disclosed to have a resin in the abstract and [0082]); and a shank mechanically attached to the socket (being the pylon 508 in [0158] and figure 8. A mechanical connection between 508 and 502 is also disclosed in [0158]) and wherein the material does not compromise carbon fiber or fiberglass fibers (while carbon and fiberglass are mentioned in [0035], Bedard is not solely disclosed as requiring a fiberglass material, as other materials such as organic fibers are disclosed here. As such, Bedard is not taken to exclusively require fiberglass or carbon based materials).  
Bedard does not teach an instance wherein the material is braided to form a braided sleeve. However, Butler teaches a similar prosthetic comprising a material is braided to form a braided sleeve (paragraph [0046] and Fig. 5 disclose a bi-directionally woven strip of material having a radial braid patter; Fig. 1 and par. [0007] disclose a sleeve) From here, while it is noted that a carbon fiber material may be used for the braid, as per paragraph [0045], other materials such as nylon and propylene polymers as well as natural fibers may be used to make the braid, as per [0047]. As such, Butler is not seen to exclusively require carbon fiber based materials to implement the braid shown in figure 1.
It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the socket material in Bedard to include a material is braided to form a braided sleeve, as taught and suggested by Butler, for allowing a secured attachment of the prosthetic device to a patient’s leg under tension which minimizes slipping of the leg with respect to the prosthetic device.
Regarding claim 2, Bedard in view of Butler teach the prosthetic device of claim 1, wherein Bedard discloses that the material does not comprise carbon fiber or fiberglass fibers (Paragraphs [0085]-[0089] of Bedard disclose a plurality of compositions for the composite material used to make Bedard.  While carbon fiber and glass are mentioned here, this is taken as an example to what can be used with the thermoplastic composite instead of being explicitly required). 
Regarding claim 7, Bedard in view of Butler teach the prosthetic device of claim 1, wherein Bedard discloses that an upper section of the prosthetic device (being part 502 in figure 5) is configured to be operatively and releasably secured or non-releasably secured to a limb residuum (part 502 is a socket as per [0158]-[0159]. As this is a socket for a leg prosthesis, part 502 will be secured to a residual leg of a user). 
Regarding claim 8, Bedard in view of Butler teach the prosthetic device of claim 1, wherein Bedard discloses that a lower section of the prosthetic device is configured to be operatively and releasably secured or non-releasably secured to a prosthetic arm and/or hand or leg and/or foot (as per [0158]-[0159], the prosthetic socket 502 is connected to a pylon 508 that is then connected to a prosthetic foot in figure 5). 
Regarding claim 9, Bedard in view of Butler teach the prosthetic device of claim 1, wherein Bedard discloses that the limb residuum is a portion of an arm or leg (the prosthetic socket 502 in figure 5 is part of a leg prosthesis, which is disclosed in [0157]).
Regarding claim 10, Bedard in view of Butler teach the prosthetic device of claim 1, wherein the device further comprises a prosthetic arm and/or hand element or leg and/or foot element (shown in figure 12, use of a device on a leg disclosed in column 7 lines 36-42). 
Regarding claim 12, Bedard in view of Butler teaches the limitations of claims 13, disclose the limitation of claim 13; except for the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material
However, Bedard does disclose the use of hemp, which is seen as an environmentally friendly and renewable material (par. [0089]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material, since these are result effective variables that contribute to the overall mechanical properties and sustainability of the socket.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying Bedard as suggested would allow for majority of the socket materials to be environment friendly and renewable.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 18, Bedard in view of Butler teach a method of manufacturing the prosthetic device of claim 1 (details of how Bedard is set up is in the abstract with specific details for a prosthesis disclosed in [0157]-[0160]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Butler (US Pub No.: 2013/0103166) in further view of Hurley (US Patent No.: 9,468,542). 
Regarding claim 3, Bedard in view of Butler teach the prosthetic device of claim 1. However, Bedard in view of Butler do not teach that the material is further layered in a manner resulting in a bi-directionally woven strip of a natural material.
However, Hurley teaches a similar prosthetic comprising a material that is further layered in a manner resulting in a bi-directionally woven strip of natural material (a woven structure is disclosed in column 12 lines 41-60 with a natural material disclosed in column 9 lines 62-67 and column 10 lines 1-8. The structure of Hurley is layered as per column 6 lines 13-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket material in Bedard to include a layered and woven structure as taught by Hurley for allowing for a “breathability by way of macroscopic apertures” as disclosed in column 12 lines 41-60 which would increase the comfort of the prosthetic socket of Bedard. 
Regarding claim 5, Bedard in view of Butler teach the prosthetic device of claim 1. However, Bedard in view of Butler do not teach a mat of woven hemp fibers.
Instead, Hurley teaches the plant-based fiber comprises a mat of woven hemp fibers (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8. These are in a woven structure in column 12 lines 41-60 and will create a mat like structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket material in Bedard to include a layered and woven structure as taught by Hurley for allowing for a “breathability by way of macroscopic apertures” as disclosed in column 12 lines 41-60 which would increase the comfort of the prosthetic socket of Bedard. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Butler (US PGPub No.: 2013/0103166) in further view of Guerriero (US Pub No.: 2019/0119693).
Regarding claim 6, Bedard in view of Butler teach the prosthetic device of claim 1. However, Bedard in view of Butler do not teach that the material is bast fibers of hemp. Instead, Guerriero does teach a material that is bast fibers of hemp in the abstract therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bast fibers of Guerriero into the combination of Bedard in view of Butler as the bast fibers are disclosed as being “extremely light and extremely resistant to high pressures” as per [0004]. This would be beneficial to the hemp material disclosed for use in Bedard as this would allow for a lightweight prosthetic socket that is also rigid enough to withstand any pressure imparted from the patient body onto said prosthetic socket.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Butler (US PGPub No.: 2013/0103166) in further view of Summit (US PGPub No.: 2009/0299490).
Regarding claim 11, Bedard in view of Butler teach the prosthetic device of claim 1. However, Bedard in view of Butler do not teach an instance wherein the prosthetic device has substantial tensile strength, integral strength and/or is capable of storing and releasing energy. 
Instead, Summit does disclose a prosthetic leg with a means to store and release mechanical energy, as per the cushioning in [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic leg of Bedard with a means to store and release mechanical energy, as taught and suggested by Summit, for allowing a means to reduce forces provided on the foot portion of the implant via the cushioning disclosed in [0050]. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Montez (US PGPub No.: 2017/0290685).
Regarding claim 19, Bedard discloses the method of claim 18. However, Bedard does not teach an instance wherein the method comprises additive manufacturing or 3D printing. Montez does disclose additive manufacturing to form a prosthetic device in the abstract, as well as paragraphs [0025] and [0038]. It would have been obvious before the effective filing date of the invention to modify the prosthetic socket of Bedard to include the additive manufacturing to manufacture a prosthetic implant, as taught and suggested by Montez, for allowing the use of scanned data from a patient’s body (as disclosed in [0038]) to make a prosthesis with a reduced cost of fitting (disclosed in [0003]-[0004]).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Guerriero (US Pub No.: 2019/0119693).
Regarding claim 20, Bedard discloses the method of claim 18, wherein the plant based fiber of the prosthetic derived from a plant of the Cannabis genus (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in [0089]). However, Bedard does not teach that the prosthetic device is bast fibers of hemp. Instead, Guerriero does teach a material that is bast fibers of hemp in the abstract therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bast fibers of Guerriero into the combination device of Bedard as the bast fibers are disclosed as being “extremely light and extremely resistant to high pressures” as per [0004]. This would be beneficial to the hemp material disclosed for use in Bedard for allowing for a lightweight prosthetic socket that is also rigid enough to withstand any pressure imparted from the patient body onto said prosthetic socket.
Regarding claim 22, Bedard discloses the socket of claim 13.  However Bedard does not teach an instance wherein the material consists essentially of bast fibers of hemp.  Instead, Guerriero does teach a material that is bast fibers of hemp in the abstract therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bast fibers of Guerriero into the device of Bedard as the bast fibers are disclosed as being “extremely light and extremely resistant to high pressures” as per [0004]. This would be beneficial to the hemp material disclosed for use in Bedard for allowing a lightweight prosthetic socket that is also rigid.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US Pub No.: 2015/0148724) in view of Hurley (US Patent No.: 9,468,542). 
Regarding claim 21, Bedard discloses a socket of a prosthetic device (a prosthetic device is disclosed in the abstract with a socket use disclosed in [0022]), wherein the socket consists essentially of a resin composition (resins for use in a prosthesis disclosed in [0023]) reinforced by a material consisting essentially of a plant-based fiber selected from the group consisting of at least one of hemp, flax, wood pulp, bamboo, and cotton (use of fibers that may be hemp are disclosed in [0085] and [0149]-[0150]. As the resin piles contains the hemp fibers in [0149], reinforcing of a resin with hemp is present in [0149]-[0150]), wherein the socket is configured to accept a limb residuum (as a socket is disclosed, an accepting of a limb residuum is implied in [0022]),
However, Bedard does not explicitly disclose an instance wherein the material consists essentially of a mat of woven hemp fibers. Instead, Hurley teaches the plant-based fiber comprises a mat of woven hemp fibers (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8. These are in a woven structure in column 12 lines 41-60 and will create a mat like structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket material in Bedard to include a layered and woven structure as taught by Hurley for allowing for a “breathability by way of macroscopic apertures” as disclosed in column 12 lines 41-60 which would increase the comfort of the prosthetic socket of Bedard. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US Pub No.: 2005/0112616) discloses bast fibers in [0052] for use in a polymer composition. Reichel (US Pub No.: 2020/0316925) discloses a presence of bast fibers in [0029] for use in a non-medical liner. Ahoniemi (US Pu No.: 2020/0254135) discloses the presence of bast fibers of hemp in [0025] for a ‘fibrous structure’ with an antimicrobial effect as per the abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774